

116 S3326 IS: Credit Union Modernization Act of 2019
U.S. Senate
2020-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3326IN THE SENATE OF THE UNITED STATESFebruary 24, 2020Mr. Tillis (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Credit Union Act to remove outdated responsibilities of boards of directors of Federal credit unions.1.Short titleThis Act may be cited as the Credit Union Modernization Act of 2019.2.Duties of boards of directors of Federal credit unionsThe Federal Credit Union Act (12 U.S.C. 1751 et seq.) is amended—(1)in section 111(b) (12 U.S.C. 1761(b)), in the second sentence, by striking credit committee, and loan officers and inserting and credit committee; and(2)in section 113 (12 U.S.C. 1761b)—(A)in paragraph (1), by striking act upon applications for membership or;(B)in paragraph (8), by striking subchapter and inserting title;(C)by striking paragraph (10); and(D)by striking paragraphs (15) and (16).